Federal Ins. Co. v A-Tech Concrete Co., Inc. (2016 NY Slip Op 08839)





Federal Ins. Co. v A-Tech Concrete Co., Inc.


2016 NY Slip Op 08839


Decided on December 28, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 28, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

L. PRISCILLA HALL, J.P.
SANDRA L. SGROI
JOSEPH J. MALTESE
COLLEEN D. DUFFY, JJ.


2015-00346
 (Index No. 34955/12)

[*1]Federal Insurance Company, plaintiff, 
vA-Tech Concrete Company, Inc., appellant, Village of Nyack, respondent.


Lori D. Fishman, Tarrytown, NY (D. Bradford Sessa of counsel), for appellant.
MacCartney, MacCartney, Kerrigan & MacCartney, Nyack, NY (William K. Kerrigan of counsel), for respondent.

DECISION & ORDER
In a subrogation action to recover damages for injury to property, the defendant A-Tech Concrete Company, Inc., appeals, as limited by its brief, from so much of an order of the Supreme Court, Rockland County (Walsh II, J.), dated January 12, 2015, as failed to determine that branch of its motion which was for summary judgment dismissing all cross claims asserted against it.
ORDERED that the appeal is dismissed, without costs or disbursements.
The Supreme Court failed to determine that branch of the motion of the defendant A-Tech Concrete Company, Inc. (hereinafter A-Tech), which was for summary judgment dismissing all cross claims asserted against it by the defendant Village of Nyack. Accordingly, since that branch of A-Tech's motion remains pending and undecided, we dismiss the appeal (see Zhiewei Mao v Krantz & Levinson Realty Corp., 117 AD3d 944; Hawkins-Bond v Konefsky, 48 AD3d 417; Bah v City of New York, 38 AD3d 486; Hirsch v City of New York, 32 AD3d 995; Dyrmyshi v Clifton Place Dev. Group, Inc., 7 AD3d 564; Lopez v Massachusetts Mut. Life Ins. Co., 170 AD2d 583).
HALL, J.P., SGROI, MALTESE and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court